UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6161


JEFFREY WEBB,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      J. Michelle Childs, District
Judge. (9:15-cv-01720-JMC)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Webb, Appellant Pro Se.     Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey Webb seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.       § 636(b)(1)(B)         (2012).         The     magistrate     judge

recommended that relief be denied and advised Webb that failure

to file timely objections to this recommendation could waive

appellate      review     of     a    district    court       order    based   upon    the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins,       766   F.2d      841,     845-46    (4th    Cir.        1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                     Webb has waived appellate

review    by    failing     to       file   objections    after       receiving      proper

notice.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions      are    adequately          presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               DISMISSED



                                              2